DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-18) in the reply filed on 10/18/2021 is acknowledged.
Claims 19 and 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
Examiner notes that the foreign patent documents and non-patent literature documents listed in the IDS filed 8/26/2020 can be found in the IFW of the parent case, serial no. 15/592,658.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the subject matter of
claim 1, where the mask material remains in the at least one trench after patterning the semiconductor structure around the plurality of sections of mask material;
claim 7, where the mask material is disposed between the metal and a second portion of the semiconductor structure in the at least one trench;
claim 13, where the at least one trench is a lateral embedded trench;
claim 14, where the at least one embedded trench is a vertical embedded trench;
claim 15, where the at least one embedded trench is a combination of lateral embedded trenches and vertical embedded trenches,
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 recites that the mask material remains in the at least one trench after the semiconductor structure has been patterned around the plurality of sections of mask material to form the at least one trench. It is unclear how the mask material will be in the at least one trench when the semiconductor structure is patterned around the sections of mask material. Fig. 1 of the instant application shows where the mask sections are placed on a top surface of the structure and the trenches are formed using the mask sections with the remaining on the top surface and do not somehow remain in the trench when the mask sections are formed outside the trenches. Figs. 7-8 show where the mask sections are embedded in a semiconductor layer, but the semiconductor structure is not patterned in Figs. 7-8, the mask material is what is patterned by removal of the mask material that is embedded in the semiconductor layer. Further, the mask material is removed to form the trench and does not remain such that it is inside the trench. Claims 2-18 inherit the deficiencies of claim 1. Appropriate correction is required.
Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 12 recites that the trench is an embedded trench. It is unclear how the semiconductor structure is patterned to form the trenches when the mask material is embedded. Figs. 7-8 show where the mask sections are embedded in a semiconductor layer, but the semiconductor structure is not patterned in Figs. 7-8, the mask material is what is patterned by removal of the mask material that is embedded in the semiconductor layer. Further, the mask material is removed to form the trench and does not remain such that it is inside the trench. Claims 13-18 inherit the deficiencies of claim 12. Appropriate correction is required.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Kentaro et al (JP 2010062381), disclosed in the IDS filed 8/26/2020, teaches forming a trench in n and p type layers of GaN layers using a mask.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C NICELY whose telephone number is (571)270-3834. The examiner can normally be reached Monday-Friday 8 am - 4 pm, EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JOSEPH C. NICELY
Primary Examiner
Art Unit 2813



/JOSEPH C. NICELY/Primary Examiner, Art Unit 2813